Citation Nr: 0615091	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
fracture, right distal fibula, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals, right testicular cyst with scar, right testicle 
atrophy and impotence.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1974 to August 
1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, HI.  The veteran is a 
resident of Pago Pago, American Samoa.

During the course of the current appeal, the RO increased the 
rating assigned for the veteran's residuals of right fibula 
fracture from noncompensable to 10 percent and then to 20 
percent disabling.  And while 20 percent is the maximum 
rating assignable under Code 5271, under which the veteran is 
now rated, it is not technically the maximum assignable for 
an ankle disorder, so the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Service connection is also in effect for degenerative 
arthritis of the left knee, rated as 10 percent disabling; 
left ankle sprain, rated as 10 percent disabling; and 
degenerative arthritis of the right knee, rated as 10 percent 
disabling.  

During the course of the current appeal, the RO also assigned 
special monthly compensation under 389 U.S.C.A. § 1114, 
subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of 
use of a creative organ.

During the course of the current appeal, the veteran has 
raised a number of other issues.  These have not yet been 
perfected for, and are not part of, the current appellate 
review.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues at this time.

2.  The veteran's residuals of right fibula fracture are 
manifested by X-ray evidence of moderate osseous degeneration 
with a loss of about a third of functional motions due to 
pain; he does not now use a cane or brace; there is no scar; 
and while functions are markedly limited, his right ankle is 
not malaligned or ankylosed.

3.  The veteran has atrophy of the right testicle with 
associated impotence and pain; he has no penile deformity.

4.  The scar from the veteran's testicular cyst surgery is 
painful and tender.

5.  The veteran is already also in receipt of special monthly 
compensation on account of loss of use of a creative organ 
which reflects, among other things, his loss of erectibility.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals, fractured right fibula, are not met.  38 
U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 3.321, 4.7, 4.71a, Code 
5271 (2005).

2.  The criteria for an increased (compensable) evaluation 
for residuals, right testicular cyst with right testicular 
atrophy and impotence [separate and apart from special 
monthly compensation on account of loss of use of a creative 
organ], are not met.  38 U.S.C.A. §§ 1114(k), 1155, 5103; 38 
C.F.R. §§ 3.321, 3.350(a), 4.7, Code 7523 (2005).  

3.  The criteria for a separate 10 percent rating for scar, 
residuals of right testicle cyst excision, are met.  38 
U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 3.321, 4.7, Code 7804 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims in repeated letters.  They notified 
the veteran that VA would obtain all relevant evidence in 
support of his claim.  He was repeatedly advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  New examinations were also undertaken so as to 
update clinical information of record.  

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to increased compensation in SOC and 
SSOCs which also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement under any (new or old) applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  The Board finds no 
prejudice to the veteran.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran was informed of the evidence 
necessary to substantiate his claim.  The provisions of VCAA 
have been substantially complied with, and no useful purpose 
would be served by delaying appellate review of this claim 
for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran does not allege that there are any other records 
including in VA's possession or any other federal department 
or agency.  38 U.S.C.A. § 5103A(b).  Additional examinations 
have been undertaken on several occasions.  See 38 U.S.C.A. § 
5103A(d).  And he has been repeatedly and timely informed 
about the evidence needed to evaluate these herein concerned 
disabilities and related factors to include the condition's 
symptoms and nature, severity and duration of symptoms and 
impact of the condition and symptoms on employment.  See 
Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to these issues is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.




General Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005). 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee and testicle disabilities.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue, 
except as outlined below. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Residuals, fracture, right distal fibula
Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005). 
 
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005). 
 
The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005). 

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260. 
 
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 
 
Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256. 
 
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).   
 
However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have no 
application.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996). 

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2005).

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271. 

\Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II.  

The veteran's right ankle condition is currently evaluated as 
20 percent disabling under Diagnostic Code 5271 on the basis 
of marked limitation of motion of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2005).  This is the highest 
evaluation available under Diagnostic Code 5271.

Higher rating are available for severe foot injuries or loss 
of use of the foot; 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004); and on the basis of ankylosis of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2005).

Factual Background and Analysis

Prior evaluative reports are in the file for comparative 
purposes.

X-rays from November 2001 showed considerable calcification 
between the fibula and tibia in the interosseous membrane in 
the distal third; this was felt to be the result of 
significant old trauma.  He had moderate degenerative changes 
on the tibiotalar joint and between the fibula and the 
lateral talus.  

On VA examination in June 2003, the veteran exhibited 
talotibular ossification of the right ankle as a result of 
trauma.  

Several reports are in the file from the LBJ Tropical Medical 
Center in Pago Pago.  One such report dated in March 2003 was 
to the effect that he had pain in both ankles, worse in the 
right than the left.  Examination showed limited range of 
motions in the right ankle.  X-rays showed degenerative 
changes in the right ankle.

Follow-up X-rays by VA in April 2004 confirmed degenerative 
changes in the right ankle joint and synostosis of the lower 
fibular-tibia without significant changes from prior 
evaluations.

On VA examination in July 2004, the veteran complained of 
continued right ankle pain.  He said he had sometimes used a 
brace and a cane.  There was some intermittent swelling and 
daily pain.  He had pain with walking about 100 feet with 
associated lack of endurance and weakness on prolonged 
walking.  He had had no locking of the right ankle, or 
instability or giving way.  He had occasional flare-ups when 
the pain would become very intense which might last for 4-5 
days with associated swelling, and this happened about 3-4 
times a year.  He had some pain at night which disturbed his 
sleep.  He took pain medications for relief.

On examination of the right ankle, there was no effusion.  He 
had moderate tenderness on palpation over the medial, lateral 
and anterior malleolus.  There was no varus of valgus 
angulation of the os calcis.  Range of motion was 
dorsiflexion of 15 degrees and associated with pain.  Plantar 
flexion was to 15 degrees with pain.  Inversion and eversion 
were both to 10 degrees and limited by pain.  He had 
tenderness to palpation along the distal tibia.  He had a 
slight antalgic gait.  He was not wearing or using a brace or 
cane.  On this and other examinations, there is no noting 
scarring of the right ankle area.

Statements are of record from the Pago Pago facility, dated 
as recently as March 2006, showing essentially the same 
findings and continued complaints. 

It is clear that the veteran has osseous damage with 
resultant significant mobility impairment with pain, and as 
such, he is rated as a maximum of 20 percent for the 
functional impairment.

Notwithstanding this, the evidence does not show that the 
appellant has malunion or nonunion involving the fibula or 
tibial bones.  The bones are reportedly well-aligned.  As can 
be seen in the medical records, the veteran presents a 
variety of complaints including right lower extremity pain, 
swelling, stiffness and instability. The Board recognizes 
that the functional limitations due to pain must be accounted 
for in the disability evaluation, under DeLuca.  [Some of the 
other lower extremity problems and symptoms are related to 
other now service-connected disabilities and compensation is 
encompassed within the ratings assigned therefor, not subject 
to the current appeal].

The examination reports show that there is periodic objective 
evidence of right ankle swelling and ongoing pain.  While the 
veteran is competent to report pain in his ankle, he has not 
identified any functional limitation that would warrant a 
higher rating under any applicable rating criteria.  The 
available examination reports do not show evidence of 
additional neurological deficits.

VA examinations have not shown any objective evidence of 
angulation or false motion of any joint.  The functional loss 
due to pain is adequately covered by the 20 percent rating 
under Diagnostic Code 5262.

The Board notes that other diagnostic codes relate to the 
ankle such as ankylosis of the ankle (Diagnostic Code 5270); 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position (Diagnostic Code 5272), malunion of os 
calcis or astragalus with marked deformity (Diagnostic Code 
5273); and for astragalectomy (Diagnostic Code 5274).  As the 
evidence does not show malunion of the os calcis or 
astragalus, Diagnostic Code 5273 is not applicable.  Likewise 
Diagnostic Codes 5274, 5270 and 5272 are not applicable as 
the evidence does not show an astragalectomy, ankylosis of 
the ankle or of the subastragalar or tarsal joint.

Moreover, the disability picture is not so unusual or 
exceptional that it renders impractical the application of 
the regular schedular standards and referral to the Under 
Secretary of Benefits for an extra-schedular rating is not 
warranted. 38 C.F.R. § 3.321(b)(1).

Residuals, right testicular cyst, right testicle atrophy and 
impotence
Criteria

Under Diagnostic Code 7523, pursuant to 38 C.F.R. § 4.20, a 
noncompensable rating is warranted when there is complete 
atrophy of only one testicle; a 20 percent evaluation may be 
assigned where complete atrophy of both testicles is shown.  
38 C.F.R. § 4.115b, Diagnostic Code 7523.

The veteran's testicular disability may also be rated by 
analogy, see 38 C.F.R. § 4.20 (2005), to "penis, deformity, 
with loss of erectile power."  38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  The rating schedule provides a 20 percent rating 
for deformity of the penis with associated loss of erectile 
power.

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable, warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

Factual Background and Analysis

Extensive prior clinical records are in the file for 
comparative purposes.

The veteran was examined by VA in July 2004.  At that time, 
he noted a history of having had a right testicular cytoscopy 
removal in 1981 for a benign growth.  Currently, he 
complained of pain in the right testicle and right scrotal 
areas.  The pain was worse on wearing underwear and on 
palpation.  He denied impotence but complained that he had 
some problems with sexual intercourse.  There had been no 
urinary symptoms.  For the pain, he took naproxen and 
codeine.  

Examination of the genitalia showed a circumcised male with a 
10 cm. scar plus a 5 cm. scar over the right scrotal sac.  
There was marked tenderness to palpation over the right 
testicle.  There were no masses.  He had mild atrophy of the 
right testicle.

On subsequent clinical and examination visits, he had similar 
complaints centering primarily about pain in the area of the 
scar. On another assessment in July 2004, he said that he had 
had pain particularly when sitting for a long time or on 
prolonged standing or lying down.  He said that he had had 
some erectile dysfunction over the past 6 years.  The 
examiner concluded that he had loss of use based on the 
marked atrophy of the right testicle and erectile 
dysfunction.

Historically and currently, the veteran's disability has been 
considered under Diagnostic Code (DC) 7523, pertaining to 
testicular atrophy.  The criteria for a compensable rating, 
20 percent, under DC 7523 are complete atrophy of both 
testicles.  As service connection has been established for 
the right testicle only, there is no factual or legal basis 
for a compensable rating for right testicular atrophy under 
DC 7523.

In this regard, it must be again noted that the veteran is in 
receipt of special monthly compensation on account of loss of 
use of a creative organ which compensates him for the 
functional incapacitation he experiences as a result of his 
disability.  He does not have penis deformity as required 
under Code 7522; any erectile dysfunction is included in the 
already otherwise assigned rating for loss of use of a 
creative organ.

However, since the demonstrated symptomatology, namely 
tenderness and pain in the scar area, is not encompassed in 
the DC 7523 criteria, the Board notes that a separate 10 
percent rating is reasonably warranted under DC 7804.

However, under DC 7804, the 10 percent rating currently 
assigned is the maximum schedular rating for a superficial 
scar that is painful on examination.  As there is no other 
applicable diagnostic code, the Board concludes that there is 
no factual or legal basis to support a rating in excess of 10 
percent for right testicular atrophy under DC 7804.

Moreover, the disability picture is not so unusual or 
exceptional that it renders impractical the application of 
the regular schedular standards and referral to the Under 
Secretary of Benefits for an extra-schedular rating is not 
warranted. 38 C.F.R. § 3.321(b)(1).

ORDER

An evaluation in excess of 20 percent for residuals, 
fracture, right distal fibula, is denied.

An increased (compensable) evaluation for residuals, right 
testicular cyst, right testicle atrophy and impotence is 
denied; however, a separate 10 percent rating for a painful 
and tender right testicle scar is granted, subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards.   


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


